Opinion by
Orlady, J.,
On the trial 'of an interpleader issue the defendant (execution creditor) submitted a point as follows: “2. In a sheriff’s interpleader where the wife of the defendant in the execution claims the goods which are in the apparent possession of the husband, and alleges the husband’s position to have been that of her agent or employee, the law will not presume the existence of her separate estate, but she must prove, her title by evidence which does not admit of a reasonable doubt, which was affirmed without qualification.”
This was a more severe test than is required by the decisions. The rule announced in Heiges v. Pifer, 224 Pa. 628, is the one adopted by our courts, viz.: “It is an established rule of evidence that a wife claiming property acquired during coverture against her husband’s creditors is required to substantiate her claim by proof sufficient to repel all adverse presumptions. But the *462law does not require proof of such a character as to relieve from every doubt, but only proof that is clear and satisfactory. . . . The burden is on her to show that the property itself was her separate property, by gift, descent or otherwise, or that the money which she put into the property was her own money or obtained upon her credit, and that it was not the property or money or credit of her husband. This she must show by proof that is clear, full and satisfactory.”
In Taylor v. Paul, 6 Pa. Superior Ct. 496, this court declared the rule to be: “The property of a husband is not to be covered up or withheld from creditors upon equivocal, suspicious or doubtful evidence of a wife’s right to it. The family relation is such, and the probabilities of ownership so great on the part of the husband, that a plain and satisfactory Case should be made out before the wife can be permitted to hold property against honest creditors of her husband. The burden of proof is upon the wife claiming under such circumstances, and such proof must be clear and satisfactory.” See also Rhinesmith’s Case, 25 Pa. Superior Ct. 300.
As stated in Earl v. Champion, 65 Pa 191, “We have said in many cases that the evidence must be clear and satisfactory — clear and full proof — clear and unequivocal — it must exclude reasonable suspicion that the property was the husband’s.” Cases cited.
The rule has never been enlarged to require the proof necéssary to sustain the title of the wife to be of a degree “which does not admit of a reasonable doubt.” In refusing a new trial, the learned judge was of opinion that the plaintiff was not entitled to a verdict under the evidence, but this did not change the error in answering the defendant’s second point. It may have determined the verdict and a new trial should have been granted for that reason without any other, as there was no reservation of a question of law.
The judgment is reversed, and a venire facias de novo awarded.